Case 2:21-cv-03612-JFW-JPR Document 1 Filed 04/28/21 Page 1 of 7 Page ID #:1


   Aaron M. McKown (SBN 208781)
 1 Andrew M. Sussman (SBN 112418)
   McKOWN BAILEY
 2 620 Newport Center Drive, Suite 690
   Newport Beach, CA 92660
 3 Telephone: (949) 858-3200
   Email: aaron@mckownbailey.com
 4        andrew@mckownbailey.com
 5
   Attorneys for Defendant
 6 RUGS.COM, LLC
 7
 8
 9                    IN THE UNITED STATES DISTRICT COURT
10              FOR THE CENTRAL DISTRICT OF CALIFORNIA
11 PERLA MAGENO, an individual,                Case No. 2:21-cv-03612
12          Plaintiff,                         Assigned to:
13              vs.
                                               NOTICE OF REMOVAL OF
14 RUGS.COM, LLC, a South Carolina             ACTION PURSUANT TO 28
   limited liability company; and DOES 1-      U.S.C. § 1441(b) (DIVERSITY) BY
15 10, inclusive                               DEFENDANT RUGS.COM, LLC
16              Defendants.
17
18
19
20
21                                             Complaint filed: March 25, 2021
                                               Complaint served: March 30, 2021
22
23
24
25
26
27
28


                       NOTICE OF REMOVAL OF ACTION PURSUANT TO
                      28 U.S.C. § 1441(b) BY DEFENDANT RUGS.COM, LLC
Case 2:21-cv-03612-JFW-JPR Document 1 Filed 04/28/21 Page 2 of 7 Page ID #:2



 1         TO THE CLERK OF THE ABOVE-ENTITLED COURT: PLEASE TAKE
 2 NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant
 3 RUGS.COM, LLC (“Defendant”) hereby removes this civil action from the Superior
 4 Court of California for the County of Los Angeles, where it is currently pending as
 5 Case No. 21 GDCV 00430 (the “State Court Action”), to the United States District
 6 Court for the Central District of California.
 7         This Court has original jurisdiction over this action under 28 U.S.C. § 1332(a)
 8 on the grounds that complete diversity exists between all parties and the amount in
 9 controversy exceeds the sum of $75,000, exclusive of interest and costs. Plaintiff Perla
10 Mageno (“Plaintiff”) is a resident, citizen and domiciliary of the State of California
11 while Defendant is a South Carolina limited liability company with its principal place
12 of business in the State of South Carolina.
13                                     BACKGROUND
14         On March 25, 2021, Plaintiff commenced the State Court Action by filing the
15 Plaintiff’s Original Complaint in the Superior Court for the County of Los Angeles,
16 California, where it is pending as Case No. 21 GDCV 00430 (the “Complaint”).
17 Pursuant to 28 U.S.C. § 1446(a), a copy of Plaintiff’s Original Complaint, along with
18 all other true and correct copies of “all process, pleadings, and orders served upon
19 defendant,” are attached hereto as Exhibit 1 and incorporated herein by reference.
20         Defendant was served with the Complaint on March 30, 2021.
21         In the Complaint, Plaintiff asserts a single cause of action for alleged violations
22 of the Unruh Civil Rights Act, California Civil Code § 51 et seq., on the grounds that
23 Defendant’s website is not sufficiently accessible to persons with disabilities.
24                              GROUNDS FOR REMOVAL
25         As set forth more fully below, this Court has subject matter jurisdiction under
26 28 U.S.C. § 1332, which confers original jurisdiction of “all civil actions where the
27 matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
28 costs, and is between … citizens of different States and in which citizens or subjects
                                             1
                       NOTICE OF REMOVAL OF ACTION PURSUANT TO
                      28 U.S.C. § 1441(b) BY DEFENDANT RUGS.COM, LLC
Case 2:21-cv-03612-JFW-JPR Document 1 Filed 04/28/21 Page 3 of 7 Page ID #:3



 1 of a foreign state are additional parties[.]”
 2 I.      The Amount-In-Controversy Requirement is Satisfied.
 3         While Plaintiff attempted to artfully plead less than the diversity threshold of
 4 $75,000, Plaintiff actually pleads for $78,999.00 in damages, which exceeds the
 5 minimum threshold for diversity jurisdiction. Specifically, Plaintiff seeks injunctive
 6 relief not to exceed $50,000, statutory damages of $4,000 per violation up to $24,999
 7 pursuant to Civil Code § 52(a), and $4,000 in additional “deterrence damages”
 8 pursuant to Johnson v. Guedoir, 218 F.Supp.3d 1096 (E.D. Cal. 2016). For this reason
 9 alone, diversity jurisdiction is met. See Complaint, Prayer for Relief.
10         Moreover, “in actions seeking declaratory or injunctive relief, it is well
11 established that the amount in controversy is measured by the value of the object of
12 the litigation.” Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002) (quoting
13 Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 347 (1977)). The Ninth
14 Circuit employs the “either viewpoint” test to determine the value of the object of the
15 litigation. Corral v. Select Portfolio Servicing, Inc., 878 F.3d 770, 775 (9th Cir.
16 2017). “Under the ‘either viewpoint’ rule, the test for determining the amount in
17 controversy is the pecuniary result to either party which the judgment would directly
18 produce.” In re Ford Motor Co./Citibank, 264 F.3d 952, 959 (9th Cir. 2001).
19         As this Court recently recognized, Plaintiff’s attempt to confine the amount in
20 controversy of injunctive relief for Defendant’s compliance with the preliminary and
21 permanent injunction requested at a total of $50,000 is not determinative of the
22 amount in controversy. Martinez v. Epic Games, Inc., 2020 U.S. Dist. LEXIS 42469,
23 at *9-10 (C.D. Cal. Mar. 10, 2020) (“While Plaintiff can effectively limit the amount
24 of statutory damages and attorney fees with an express disclaimer because he retains
25 control over those forms of relief, a similar disclaimer cannot be effective as to
26 injunctive relief, the cost of which is outside of his control.”). Here, the estimated
27 cost to make Defendant’s website compliant with Web Content Accessibility
28 Guidelines 2.0 as requested by Plaintiff substantially exceeds the diversity threshold
                                            2
                       NOTICE OF REMOVAL OF ACTION PURSUANT TO
                      28 U.S.C. § 1441(b) BY DEFENDANT RUGS.COM, LLC
Case 2:21-cv-03612-JFW-JPR Document 1 Filed 04/28/21 Page 4 of 7 Page ID #:4



 1 for this Court’s jurisdiction.
 2         Defendant operates one of the world’s largest online retail furnishing stores
 3 and is one of the two largest flooring retailers in the world. Defendant does not
 4 operate any physical retail locations, rather, its entire business is operated through its
 5 website located at www.rugs.com. Defendant’s website is dynamic, not static,
 6 meaning that it displays different content and provides user interaction by making
 7 use of advanced programming and databases in addition to static HTML pages. The
 8 website consists of thousands of pages of content that would need to be redesigned,
 9 revised, redeveloped, and/or removed to meet the WCAG 2.0 guidelines. The process
10 to meet initially the WCAG 2.0 guidelines would require months of full-time work
11 by either a qualified vendor or new staff that would need to be hired by Defendant
12 who would be dedicated exclusively to this task at a cost well in excess of $100,000.
13         Bringing the thousands of pages of the website into conformance with the
14 WCAG 2.0 guidelines represents only the beginning of Defendant’s compliance with
15 a permanent injunction if issued by this Court. Because of the dynamic nature of
16 Defendant’s website and the constant changes in the content of the website, Defendant
17 will need to hire at least one full-time employee, and possibly more, who is skilled in
18 ensuring that the new content and pages remain compliant with the permanent
19 injunction, which would be considerably more economical and practical then having
20 to send proposed new content to an outside vendor on a constant basis, to then wait
21 for the vendor to return the content for posting, and then to post the content, especially
22 given the high pace nature of Defendant’s business. A single qualified full-time
23 employee would cost Defendant approximately $80,000-$90,000 per year.
24         Thus, given the unique nature and size of Defendant’s online business, the cost
25 for Defendant to comply with any permanent injunction issued by this Court would
26 substantially exceed the minimum threshold for diversity jurisdiction.
27 II.     Complete Diversity of Citizenship Exists Between Plaintiffs and All
28         Defendants.
                                             3
                       NOTICE OF REMOVAL OF ACTION PURSUANT TO
                      28 U.S.C. § 1441(b) BY DEFENDANT RUGS.COM, LLC
Case 2:21-cv-03612-JFW-JPR Document 1 Filed 04/28/21 Page 5 of 7 Page ID #:5



 1         Plaintiff alleges at Paragraph 7 of the Complaint that “Plaintiff, at all relevant
 2 times and as alleged herein, is a resident of California, County of Los Angeles.”
 3 Plaintiff further alleges that the only named defendant, RUGS.COM, LLC, is a South
 4 Carolina limited liability company with its principal place of business in Ft. Mill,
 5 South Carolina. See Complaint, ¶¶ 2, 15. While not plead, all of the members of
 6 Defendant reside in South Carolina. As such, complete diversity exists between
 7 Plaintiff and Defendant.
 8         The Complaint also names Doe Defendants “1 through 10”. Complaint, ¶¶ 16-
 9 17. Plaintiff’s inclusion of Doe defendants does not destroy diversity jurisdiction.
10 See Gardiner Family, LLC v. Crimson Res. Mgmt. Corp., 147 F. Supp. 3d 1029, 1035
11 (E.D. Cal. 2015) (“[T]he Court concludes that Plaintiffs’ use of fictional defendants
12 does not destroy diversity and does not divest the district court of jurisdiction”). As
13 this Court has recognized, “courts in the Ninth Circuit have synthesized the complex
14 jurisprudence on whether courts may consider the citizenship of fictitious defendants
15 for removal jurisdiction purposes into following rule statement: ‘[t]he question . . .
16 becomes whether the Plaintiffs’ description of Doe defendants or their activities is
17 specific enough as to suggest their identity, citizenship, or relationship to the action.’”
18 IDEA Custom Cabinetry & Design, Inc. v. DS Servs. of Am., Inc., 2021 U.S. Dist.
19 LEXIS 50386, at *4-5 (C.D. Cal. Mar. 16, 2021) (citing Gardiner Family, 147
20 F.Supp.3d at 1035-36; Barnes v. Costco Wholesale Corp., 2019 U.S. Dist. LEXIS
21 210842, at *2 (C.D. Cal. Dec. 4, 2019) (finding allegations regarding the Doe Costco
22 employees responsible for a plaintiff's alleged injuries sufficient for the Court to
23 consider their citizenship for jurisdictional purposes); Sandoval v. Republic Servs.,
24 Inc., 2018 U.S. Dist. LEXIS 69926, at * 3 (C.D. Cal. Apr. 24, 2018 (holding that
25 courts should consider Doe Defendants’ citizenship especially “when a named
26 defendant knew or should have known the fictitious defendant's identity because that
27 defendant employed the fictitiously named defendant.”); Collins v. Garfield Beach
28 CVS, LLC, 2017 U.S. Dist. LEXIS 98550, at *2 (C.D. Ca. June 26, 2017); (“[W]hen
                                             4
                       NOTICE OF REMOVAL OF ACTION PURSUANT TO
                      28 U.S.C. § 1441(b) BY DEFENDANT RUGS.COM, LLC
Case 2:21-cv-03612-JFW-JPR Document 1 Filed 04/28/21 Page 6 of 7 Page ID #:6



 1 a plaintiff’s allegations give a definite clue about the identity of the fictitious
 2 defendant by specifically referring to an individual who acted as a company's agent,
 3 the court should consider the citizenship of the fictitious defendant.”); see also Loya
 4 v. Costco Wholesale Corp., 2020 U.S. Dist. LEXIS 231563, at *4 (C.D. Cal. Dec. 9,
 5 2020) (same).
 6         Here, Plaintiff’s description of Doe defendants and their activities is not
 7 specific so as to suggest their identity, citizenship, or relationship to the action. See
 8 Complaint, ¶¶ 16-17.        Rather, Plaintiff includes a generic statement that the Doe
 9 defendants are legally responsible for the actions of Defendant and that they were an
10 agent or employee of Defendant. Id. Given that all of Defendant’s employees (and
11 members) are located in South Carolina and Defendant has no agents related to its
12 website content, complete diversity between Plaintiff and all defendants exists.
13 III.    The Other Prerequisites for Removal Are Satisfied.
14         This Notice of Removal is timely filed. The relevant statute provides that
15 “[e]ach defendant shall have 30 days after receipt . . . of the initial pleading . . . to file
16 the notice of removal.” 28 U.S.C. § 1446(b)(2)(B). Plaintiff filed the Complaint with
17 the state court on March 25, 2021. Defendant was served with a copy of the Summons
18 or Complaint on March 30, 2021.
19         This action is properly removed to the United States District Court for the
20 Central District of California, which is “the district and division embracing the place
21 where [the] action is pending.” 28 U.S.C. § 1441(a); see also 28 U.S.C. § 84(c)(2)
22 (listing the counties within the Central District of California).
23         Title 28 U.S.C. § 1446(a), requires a copy of all process, pleadings, and orders
24 served upon the removing defendant in the State Court Action (Case No. 21 GDCV
25 00430) to be included with this Notice of Removal. Defendant has attached hereto as
26 Exhibit 1 all of the papers served on it, including the Summons and Complaint, and
27 Exhibit 2, Civil Case Cover Sheet, Civil Case Cover Sheet Addendum, Order to Show
28 Cause Hearing, Notice of Case Management Conference, Notice of Case Assignment,
                                               5
                        NOTICE OF REMOVAL OF ACTION PURSUANT TO
                       28 U.S.C. § 1441(b) BY DEFENDANT RUGS.COM, LLC
Case 2:21-cv-03612-JFW-JPR Document 1 Filed 04/28/21 Page 7 of 7 Page ID #:7



 1 and ADR package.
 2         Pursuant to 28 U.S.C. § 1446(d), a Notice to Adverse Party of Removal to
 3 Federal Court, attached hereto as Exhibit 3, together with this Notice of Removal, will
 4 be served upon counsel for Plaintiff, and will be filed with the clerk of the Superior
 5 Court for the County of Los Angeles.
 6         If any question arises as to the propriety of the removal of this action, Defendant
 7 respectfully requests the opportunity to submit briefing and oral argument and to
 8 conduct discovery in support of its position that subject matter jurisdiction exists.
 9
10 Dated: April 28, 2021                     McKOWN BAILEY
11
12
13                                           By:
14                                                 Aaron M. McKown
                                                   Attorneys for Defendant
15                                                 RUGS.COM, LLC
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             6
                       NOTICE OF REMOVAL OF ACTION PURSUANT TO
                      28 U.S.C. § 1441(b) BY DEFENDANT RUGS.COM, LLC
